 

EXECUTION VERSION

 

INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT
BETWEEN
RAND CAPITAL CORPORATION
AND
RAND CAPITAL MANAGEMENT LLC

 

Agreement made this 8th day of November, 2019 (the “Effective Date”), by and
between RAND CAPITAL CORPORATION, a New York corporation (the “Corporation”),
and RAND CAPITAL MANAGEMENT LLC, a Delaware limited liability company (the
“Adviser”).

 

WHEREAS, the Corporation is a closed-end investment company that has elected to
be treated as a business development company under the Investment Company Act of
1940, as amended (the “Investment Company Act”);

 

WHEREAS, the Adviser is an investment adviser that has registered under the
Investment Advisers Act of 1940, as amended (the “Advisers Act”); and

 

WHEREAS, the Adviser will provide investment advisory services to the
Corporation.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1. Duties of the Adviser.

 

(a) The Corporation hereby employs the Adviser to act as the investment adviser
to the Corporation and to manage the investment and reinvestment of the assets
of the Corporation during the term of this Agreement, subject to the supervision
of the Board of Directors of the Corporation (the “Board”), for the period and
upon the terms herein set forth,

 

(i) in accordance with the investment objectives, policies and restrictions that
are determined by the Corporation’s Board of Directors from time to time and
disclosed to the Adviser, including those as set forth in the reports and
registration statements that the Corporation files with the Securities and
Exchange Commission (the “SEC”),

 

(ii) in accordance with any requirements imposed by the provisions of the
Investment Company Act and of any rules or regulations in force thereunder,
subject to the terms of any exemptive order applicable to the Corporation, and

 

(iii) in accordance with all other applicable federal and state laws, rules and
regulations, and the Corporation’s certificate of incorporation and by-laws.

 

(b) Without limiting the generality of the foregoing, the Adviser shall, during
the term and subject to the provisions of this Agreement,

 

(i) determine the composition of the portfolio of the Corporation, the nature
and timing of the changes therein and the manner of implementing such changes,

 



   

 

 

(ii) identify, evaluate and negotiate the structure of the investments made by
the Corporation,

 

(iii) execute, close, service and monitor the Corporation’s investments,

 

(iv) determine the securities and other assets that the Corporation will
purchase, retain, or sell,

 

(v) perform due diligence on prospective portfolio companies or investments, and

 

(vi) provide the Corporation with such other investment advisory, research and
related services as the Corporation may, from time to time, reasonably require
for the investment of its funds.

 

The Adviser shall have the power and authority on behalf of the Corporation to
effectuate its investment decisions for the Corporation, including the execution
and delivery of all documents relating to the Corporation’s investments and the
placing of orders for other purchase or sale transactions on behalf of the
Corporation. In the event that the Corporation determines to incur debt
financing, the Adviser will arrange for such financing on the Corporation’s
behalf, subject to the oversight and approval of the Board. If it is necessary
for the Adviser to make investments on behalf of the Corporation through a
special purpose vehicle, the Adviser shall have authority to create or arrange
for the creation of such special purpose vehicle and to make such investments
through such special purpose vehicle in accordance with the Investment Company
Act.

 

(c) The Adviser hereby accepts such employment and agrees during the term hereof
to render the services described herein for the compensation provided herein.

 

(d) Subject to the requirements of the Investment Company Act, the Adviser is
hereby authorized to enter into one or more sub-advisory agreements with other
investment advisers (each, a “Sub-Adviser”) pursuant to which the Adviser may
obtain the services of the Sub-Adviser(s) to assist the Adviser in providing the
investment advisory services required to be provided by the Adviser under
Sections 1(a) and 1(b) of this Agreement. Specifically, the Adviser may retain a
Sub-Adviser to recommend specific securities or other investments based upon the
Corporation’s investment objectives and policies, and work, along with the
Adviser, in structuring, negotiating, arranging or effecting the acquisition or
disposition of such investments and monitoring investments on behalf of the
Corporation, subject to the oversight of the Adviser and the Corporation. The
Adviser, and not the Corporation, shall be responsible for any compensation
payable to any Sub-Adviser. Any sub-advisory agreement entered into by the
Adviser shall be in accordance with the requirements of the Investment Company
Act and other applicable federal and state law. Nothing in this subsection (d)
will obligate the Adviser to pay any expenses that are the expenses of the
Corporation under Section 2.

 

(e) The Adviser, and any Sub-Adviser, shall for all purposes herein provided
each be deemed to be an independent contractor and, except as expressly provided
or authorized herein, shall have no authority to act for or represent the
Corporation in any way or otherwise be deemed an agent of the Corporation.

 



 2 

 

 

(f) The Adviser shall keep and preserve for the period required by the
Investment Company Act any books and records relevant to the provision of its
investment advisory services to the Corporation and shall specifically maintain
all books and records with respect to the Corporation’s portfolio transactions
and shall render to the Board such periodic and special reports as the Board may
reasonably request. The Adviser agrees that all records that it maintains for
the Corporation are the property of the Corporation and will surrender promptly
to the Corporation any such records upon the Corporation’s request, provided
that the Adviser may retain a copy of such records.

 

(g) The Adviser shall provide to the Board such periodic and special reports as
it may request.

 

2. Corporation’s Responsibilities and Expenses Payable by the Corporation. All
investment professionals of the Adviser and its staff, when and to the extent
engaged in providing investment advisory services required to be provided by the
Adviser under Sections 1(a) and 1(b), and the compensation of such personnel and
the general office and facilities and overhead expenses incurred by the Adviser
in maintaining its place of business allocable to such services, will be
provided and paid for by the Adviser and not by the Corporation. The Corporation
will bear all other costs and expenses of its operations and transactions,
including those relating to:

 

(a) organization;

 

(b) calculating the Corporation’s net asset value (including the cost and
expenses of any independent valuation firm);

 

(c) expenses incurred by the Adviser payable to third parties, including agents,
consultants or other advisors, in monitoring financial and legal affairs for the
Corporation and in monitoring the Corporation’s investments and performing due
diligence on its prospective portfolio companies;

 

(d) interest payable on debt, if any, incurred to finance the Corporation’s
investments;

 

(e) offerings of the Corporation’s common stock and other securities;

 

(f) investment advisory and management fees payable under this Agreement, which
fees shall not include fees (if any) payable to a Sub-Adviser retained by the
Adviser pursuant to Section 1(d);

 

(g) administration fees, if any, payable under the Administration Agreement (the
“Administration Agreement”) between the Corporation and the Adviser or any
successor thereto as the Corporation’s administrator;

 

(h) transfer agent and custodial fees;

 

(i) federal and state registration fees;

 



 3 

 

 

(j) all costs of registration and listing the Corporation’s shares on any
securities exchange;

 

(k) federal, state and local taxes;

 

(l) independent directors’ fees and expenses;

 

(m) costs of preparing and filing reports or other documents required by
governmental bodies (including the SEC);

 

(n) costs of any reports, proxy statements or other notices to stockholders,
including printing costs;

 

(o) the Corporation’s allocable portion of the fidelity bond, directors and
officers/errors and omissions liability insurance, and any other insurance
premiums;

 

(p) direct costs and expenses of administration, including independent auditors
and outside legal costs; and

 

(q) all other expenses incurred by the Corporation or the Advisor in connection
with administering the Corporation’s business (including payments under the
Administration Agreement based upon the Corporation’s allocable portion of the
Advisor’s overhead in performing its obligations under the Administration
Agreement, including rent and the allocable portion of the cost of the
Corporation’s chief financial officer and chief compliance officer and their
respective staffs (including travel expenses)).

 

3. Compensation of the Adviser. The Corporation agrees to pay, and the Adviser
agrees to accept, as compensation for the services provided by the Adviser
hereunder, a base management fee (“Base Management Fee”) and an incentive fee
(“Incentive Fee”) as hereinafter set forth. The Corporation shall make any
payments due hereunder to the Adviser or to the Adviser’s designee as the
Adviser may otherwise direct. To the extent permitted by applicable law, the
Adviser may elect, or the Corporation may adopt a deferred compensation plan
pursuant to which the Adviser may elect, to defer all or a portion of its fees
hereunder for a specified period of time.

 

(a) The Base Management Fee shall be 1.50% per annum of the Corporation’s total
assets (other than cash or cash equivalents but including assets purchased with
borrowed funds), determined according to procedures duly adopted by the Board.
For services rendered during the period commencing from the Effective Date,
through and including the end of the first calendar quarter of the Corporation’s
operations after the Effective Date, the Base Management Fee will be payable
monthly in arrears. Until the first calendar quarter of the Corporation’s
operations after the Effective Date, the Base Management Fee will be calculated
based on the initial value of the Corporation’s total assets (other than cash or
cash equivalents but including assets purchased with borrowed funds) after
giving effect to the contribution of the loan portfolio as contemplated by the
Stock Purchase Agreement, dated as of January 24, 2019 by and among the
Corporation, East Asset Management, LLC and, solely for purposes of being bound
by Sections 7.10 and 10.9(a) and (b) thereof, the Adviser. Subsequently, the
Base Management Fee will be calculated based on the average value of the
Corporation’s total assets (other than cash or cash equivalents but including
assets purchased with borrowed funds) at the end of the two most recently
completed calendar quarters. Base Management Fees for any partial month or
quarter will be appropriately pro-rated.

 



 4 

 

 

(b) The Incentive Fee shall consist of two parts, as follows:

 

(i) One part (the “Income Based Fee”) will be calculated and payable quarterly
in arrears based on the Pre-Incentive Fee net investment income for the
immediately preceding calendar quarter and shall be payable promptly following
the filing of the Corporation’s financial statements for such quarter.
“Pre-Incentive Fee net investment income” means interest income, dividend income
and any other income (including any other fees (other than fees for providing
managerial assistance), such as commitment, origination, structuring, diligence
and consulting fees or other fees that the Corporation receives from portfolio
companies) accrued by the Corporation during the relevant calendar quarter,
minus the Corporation’s operating expenses for such calendar quarter (including
the Base Management Fee, expenses payable under the Administration Agreement,
and any interest expense and dividends paid on any issued and outstanding
preferred stock, but excluding any portion of Incentive Fee).

 

Pre-Incentive Fee net investment income includes any accretion of original issue
discount, market discount, payment-in-kind interest, payment-in-kind dividends
or other types of deferred or accrued income, including in connection with zero
coupon securities, that the Corporation and its consolidated subsidiaries have
recognized in accordance with U.S. Generally Accepted Accounting Principles, but
have not yet received in cash (collectively, “Accrued Unpaid Income”).
Pre-Incentive Fee net investment income does not include any realized capital
gains, realized and unrealized capital losses or unrealized capital appreciation
or depreciation.

 

Pre-Incentive Fee net investment income, expressed as a rate of return on the
value of the Corporation’s net assets (defined as total assets less
indebtedness) at the end of the immediately preceding calendar quarter, will be
compared to a “hurdle rate”, expressed as a rate of return on the value of the
Corporation’s net assets at the end of the most recently completed calendar
quarter, of 1.75% per quarter (7% annualized). The Corporation will pay the
Adviser an Incentive Fee with respect to the Corporation’s Pre-Incentive Fee net
investment income in each calendar quarter as follows:

 

(A) no Income Based Fee in any calendar quarter in which the Corporation’s
Pre-Incentive Fee net investment income does not exceed the hurdle rate;

 

(B) 100.0% of the Corporation’s Pre-Incentive Fee net investment income for any
calendar quarter with respect to that portion of such Pre-Incentive Fee net
investment income for such calendar quarter, if any, that exceeds the hurdle
rate but is less than 2.1875% (8.75% annualized); and

 

(C) 20.0% of the amount of the Corporation’s Pre-Incentive Fee net investment
income for any calendar quarter with respect to that portion of such
Pre-Incentive Fee Net Investment Income for such calendar quarter, if any, that
exceeds 2.1875% (8.75% annualized).

 

These calculations will be appropriately pro-rated for any period of less than
three months.

 



 5 

 

 

Notwithstanding the foregoing, the Income Based Fee paid to the Adviser for any
calendar quarter that begins more than two years and three months after the
Effective Date shall not be in excess of the Incentive Fee Cap. The Incentive
Fee Cap for any calendar quarter is an amount equal to (1) 20.0% of the
Cumulative Net Return (as defined below) during the Income Based Fee Calculation
Period (as defined below) minus (2) if applicable, the aggregate Income Based
Fee that was paid in respect of the calendar quarters prior to such quarter
included in the relevant Income Based Fee Calculation Period.

 

“Income Based Fee Calculation Period” means, with reference to a calendar
quarter, the period of time consisting of such calendar quarter and the
additional quarters that comprise the lesser of (1) the number of quarters
immediately preceding such calendar quarter that began more than two years after
the Effective Date or (2) the eleven calendar quarters immediately preceding
such calendar quarter.

 

“Cumulative Net Return” means (1) the aggregate net investment income in respect
of the relevant Income Based Fee Calculation Period minus (2) any Net Capital
Loss, if any, in respect of the relevant Income Based Fee Calculation Period.
If, in any quarter, the Incentive Fee Cap is zero or a negative value, the
Corporation pays no Income Based Fee to the Adviser for such quarter. If, in any
quarter, the Incentive Fee Cap for such quarter is a positive value but is less
than the Income Based Fee that is payable to the Adviser for such quarter
(before giving effect to the Incentive Fee Cap) calculated as described above,
the Corporation pays an Income Based Fee to the Adviser equal to the Incentive
Fee Cap for such quarter. If, in any quarter, the Incentive Fee Cap for such
quarter is equal to or greater than the Income Based Fee that is payable to the
Adviser for such quarter (before giving effect to the Incentive Fee Cap)
calculated as described above, the Corporation pays an Income Based Fee to the
Adviser equal to the Income Based Fee calculated as described above for such
quarter without regard to the Incentive Fee Cap.

 

“Net Capital Loss” in respect of a particular period means the difference, if
positive, between (1) aggregate capital losses, whether realized or unrealized,
in such period and (2) aggregate capital gains, whether realized or unrealized,
in such period.

 

Any Income Based Fee otherwise payable under this Section 3(b)(i) with respect
to Accrued Unpaid Income (collectively, the “Accrued Unpaid Income Based Fees”)
shall be deferred, on a security by security basis, and shall become payable
only if, as, when and to the extent cash is received by the Corporation or its
consolidated subsidiaries in respect thereof. Any Accrued Unpaid Income that is
subsequently reversed in connection with a write-down, write-off, impairment or
similar treatment of the investment giving rise to such Accrued Unpaid Income
will, in the applicable period of reversal, (1) reduce Pre-Incentive Fee net
investment income and (2) reduce the amount of Accrued Unpaid Income Incentive
Fees deferred under this paragraph. Subsequent payments of Accrued Unpaid Income
Incentive Fees deferred pursuant to this paragraph shall not reduce the amounts
otherwise payable for any quarter pursuant to this Section 3(b)(i).

 



 6 

 

 

(ii) The second part of the Incentive Fee (the “Capital Gains Fee”) will be
determined and payable in arrears as of the end of each calendar year (or upon
termination of this Agreement as set forth below), commencing with the calendar
year ending on December 31, 2019, and is calculated at the end of each
applicable year by subtracting (1) the sum of the Corporation’s cumulative
aggregate realized capital losses and aggregate unrealized capital depreciation
from (2) the Corporation’s cumulative aggregate realized capital gains, in each
case calculated from the Effective Date. If such amount is positive at the end
of such year, then the Capital Gains Fee for such year is equal to 20.0% of such
amount, less the cumulative aggregate amount of Capital Gains Fees paid in all
prior years. If such amount is negative, then there is no Capital Gains Fee
payable for such year. If this Agreement is terminated as of a date that is not
a calendar year end, the termination date shall be treated as though it were a
calendar year end for purposes of calculating and paying a Capital Gains Fee.

 

For purposes of this Section 3(b)(ii):

 

The cumulative aggregate realized capital gains are calculated as the sum of the
differences, if positive, between (a) the net sales price of each investment in
the Corporation’s portfolio when sold and (b) the accreted or amortized cost
basis of such investment.

 

The cumulative aggregate realized capital losses are calculated as the sum of
the amounts by which (a) the net sales price of each investment in the
Corporation’s portfolio when sold is less than (b) the accreted or amortized
cost basis of such investment.

 

The aggregate unrealized capital depreciation is calculated as the sum of the
differences, if negative, between (a) the valuation of each investment in the
Corporation’s portfolio as of the applicable Capital Gains Fee calculation date
and (b) the accreted or amortized cost basis of such investment.

 

The accreted or amortized cost basis of an investment shall mean, with respect
to an investment owned by the Corporation as of the Effective Date, the fair
value of such investment as set forth in the Corporation’s most recently filed
Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as applicable, as
filed with the SEC and, with respect to an investment acquired by the
Corporation subsequent to the Effective Date, the accreted or amortized cost
basis of such investment as reflected in the Corporation’s financial statements.

 

4. Covenants of the Adviser. The Adviser covenants that it will remain
registered as an investment adviser under the Advisers Act. The Adviser agrees
that its activities will at all times be in compliance in all material respects
with all applicable federal and state laws governing its operations and
investments.

 

5. Excess Brokerage Commissions. The Adviser is hereby authorized, to the
fullest extent now or hereafter permitted by law, to cause the Corporation to
pay a member of a national securities exchange, broker or dealer an amount of
commission for effecting a securities transaction in excess of the amount of
commission another member of such exchange, broker or dealer would have charged
for effecting that transaction, if the Adviser determines in good faith, taking
into account such factors as price (including the applicable brokerage
commission or dealer spread), size of order, difficulty of execution, and
operational facilities of the firm and the firm’s risk and skill in positioning
blocks of securities, that such amount of commission is reasonable in relation
to the value of the brokerage and/or research services provided by such member,
broker or dealer, viewed in terms of either that particular transaction or its
overall responsibilities with respect to the Corporation’s portfolio, and
constitutes the best net results for the Corporation.

 



 7 

 

 

6. Limitations on the Employment of the Adviser. The services of the Adviser to
the Corporation are not exclusive, and the Adviser may engage in any other
business or render similar or different services to others including, without
limitation, the direct or indirect sponsorship or management of other investment
based accounts or commingled pools of capital, however structured, having
investment objectives similar to those of the Corporation, so long as its
services to the Corporation hereunder are not materially impaired thereby, and
nothing in this Agreement shall limit or restrict the right of any member,
manager, partner, officer or employee of the Adviser to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Corporation’s
portfolio companies, subject to applicable law). So long as this Agreement or
any extension, renewal or amendment remains in effect, the Adviser shall be the
only investment adviser for the Corporation, subject to the Adviser’s right to
enter into sub-advisory agreements. The Adviser assumes no responsibility under
this Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and stockholders of the
Corporation are or may become interested in the Adviser and its affiliates, as
directors, officers, employees, partners, stockholders, members, managers or
otherwise, and that the Adviser and directors, officers, employees, partners,
stockholders, members and managers of the Adviser and its affiliates are or may
become similarly interested in the Corporation as stockholders or otherwise.

 

7. Responsibility of Dual Directors, Officers and/or Employees. If any person
who is a member, manager, partner, officer or employee of the Adviser is or
becomes a director, officer and/or employee of the Corporation and acts as such
in any business of the Corporation, then such member, manager, partner, officer
and/or employee of the Adviser shall be deemed to be acting in such capacity
solely for the Corporation, and not as a member, manager, partner, officer or
employee of the Adviser under the control or direction of the Adviser, even if
paid by the Adviser.

 

8. Limitation of Liability of the Adviser; Indemnification. The Adviser, its
members and their respective officers, managers, partners, agents, employees,
controlling persons, members and any other person affiliated with any of them
(collectively, the “Indemnified Parties”), shall not be liable to the
Corporation for any action taken or omitted to be taken by the Adviser in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as an investment adviser of the Corporation, except to
the extent specified in Section 36(b) of the Investment Company Act concerning
loss resulting from a breach of fiduciary duty (as the same is finally
determined by judicial proceedings) with respect to the receipt of compensation
for services. The Corporation shall indemnify, defend and protect the
Indemnified Parties (each of whom shall be deemed a third party beneficiary
hereof) and hold them harmless from and against all damages, liabilities, costs
and expenses (including reasonable attorneys’ fees and amounts reasonably paid
in settlement) incurred by the Indemnified Parties in or by reason of any
pending, threatened or completed action, suit, investigation or other proceeding
(including an action or suit by or in the right of the Corporation or its
security holders) arising out of or otherwise based upon the performance of any
of the Adviser’s duties or obligations under this Agreement or as an investment
adviser of the Corporation. Notwithstanding the foregoing provisions of this
Section 8 to the contrary, nothing contained herein shall protect or be deemed
to protect the Indemnified Parties against or entitle or be deemed to entitle
the Indemnified Parties to indemnification in respect of, any liability to the
Corporation or its security holders to which the Indemnified Parties would
otherwise be subject by reason of willful misfeasance, bad faith or gross
negligence in the performance of any Indemnified Party’s duties or by reason of
the reckless disregard of the Adviser’s duties and obligations under this
Agreement (as the same shall be determined in accordance with the Investment
Company Act and any interpretations or guidance by the SEC or its staff
thereunder).

 



 8 

 

 

9. Confidentiality. The parties hereto agree that each shall treat
confidentially all information provided by each party to the other regarding its
business and operations. All confidential information provided by a party
hereto, including all “nonpublic personal information,” as defined under the
Gramm-Leach-Bliley Act of 1999 (Public law 106-102, 113 Stat. 1138), shall be
used by the other party hereto solely for the purpose of rendering services
pursuant to this Agreement and, except as may be required in carrying out this
Agreement, shall not be disclosed to any third party, without the prior consent
of such providing party, except that such confidential information may be
disclosed to an affiliate or agent of the disclosing party to be used for the
sole purpose of providing the services set forth herein. The foregoing shall not
be applicable to any information that is publicly available or available to the
recipient when provided or thereafter becomes publicly available or available to
the recipient other than through a breach of this Agreement, or that is
requested by or required to be disclosed to any governmental or regulatory
authority, including in connection with any required regulatory filings or
examinations, by judicial or administrative process or otherwise by applicable
law or regulation. Notwithstanding the foregoing, the Corporation hereby
consents and authorizes the Adviser and its affiliates to use and disclose
confidential information relating to the Corporation in connection with the
preparation of performance information relating to the Corporation.

 

10. Effectiveness, Duration and Termination of Agreement. This Agreement shall
become effective as of the first date above written. This Agreement shall remain
in effect for two years after such date, and thereafter shall continue
automatically for successive annual periods, provided that such continuance is
specifically approved at least annually by

 

(a) the vote of the Board, or by the vote of stockholders holding a majority of
the outstanding voting securities of the Corporation, and

 

(b) the vote of a majority of the Corporation’s Directors who are not parties to
this Agreement or “interested persons” (as such term is defined in Section
2(a)(19) of the Investment Company Act) of any party to this Agreement, in
accordance with the requirements of the Investment Company Act.

 

This Agreement may be terminated at any time, without the payment of any
penalty, upon 60 days’ written notice, by the vote of stockholders holding a
majority of the outstanding voting securities of the Corporation, or by the vote
of the Corporation’s Directors or by the Adviser.

 

This Agreement will automatically terminate in the event of its “assignment” (as
such term is defined for purposes of Section 15(a)(4) of the Investment Company
Act). The provisions of Section 8 of this Agreement shall remain in full force
and effect, and the Adviser shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement. Further, notwithstanding the
termination or expiration of this Agreement as aforesaid, (i) the Adviser shall
be entitled to any amounts owed under Section 3 through the date of termination
or expiration, and (ii) the obligations set forth in Sections 8 and 9 shall
survive the termination of this Agreement.

 



 9 

 

 

11. Amendments of this Agreement. This Agreement may not be amended or modified
except by an instrument in writing signed by all parties hereto, but the consent
of the Corporation must be obtained in conformity with the requirements of the
Investment Company Act.

 

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, including without limitation
Sections 5-1401 and 5-1402 of the New York General Obligations Law and New York
Civil Practice Law and Rules, Rule 327(b), and the applicable provisions of the
Investment Company Act, if any. To the extent that the applicable laws of the
State of New York, or any of the provisions herein, conflict with the applicable
provisions of the Investment Company Act, if any, the latter shall control. The
parties unconditionally and irrevocably consent to the exclusive jurisdiction of
the courts located in the State of New York and waive any objection with respect
thereto, for the purpose of any action, suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

 

13. No Waiver. The failure of either party to enforce at any time for any period
the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such party
thereafter to enforce such provisions, and no waiver shall be binding unless
executed in writing by all parties hereto.

 

14. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.

 

15. Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original instrument and all
of which taken together shall constitute one and the same agreement.

 

17. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service (with signature required), by facsimile, or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at their respective principal executive office addresses.

 

18. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, between the parties with
respect to such subject matter.

 

19. Certain Matters of Construction.

 

(a) The words “hereof”, “herein”, “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof.

 

(b) Definitions shall be equally applicable to both the singular and plural
forms of the terms defined, and references to the masculine, feminine or neuter
gender shall include each other gender.

 

(c) The word “including” shall mean including without limitation.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

  RAND CAPITAL CORPORATION         By: /s/ Allen F. Grum   Name: Allen F. Grum  
Title: President and Chief Executive Officer         RAND CAPITAL MANAGEMENT LLC
        By: CB Advisor LLC, its Managing Member         By: /s/ Brian Collins  
Name: Brian Collins   Title: Sole Member

 

[Signature Page to Investment Management Agreement]

 

 11 

 

 